Exhibit AGREEMENT AND PLAN OF MERGER AND REORGANIZATION AMONG CONFEDERATE MOTORS, INC., (f/k/a FRENCH PEAK RESOURCES INC.) CONFEDERATE ACQUISITION CORP. AND CONFEDERATE MOTOR COMPANY, INC. February 12, 2009 ARTICLE I - THE MERGER 2 1.1 The Merger. 2 1.2 The Closing. 2 1.3 Actions at the Closing. 2 1.4 Additional Actions. 3 1.5 Conversion of Company Securities. 3 1.6 Dissenting Shares. 4 1.7 Fractional Shares. 5 1.8 Options. 5 1.9 Intentionally Omitted. 6 1.10 Certificate of Incorporation and Bylaws. 6 1.11 No Further Rights. 7 1.12 Closing of Transfer Books. 7 1.13 Post-Closing Adjustment. 7 1.14 Exemption From Registration. 8 ARTICLE II - REPRESENTATIONS AND WARRANTIES OF THE COMPANY 8 2.1 Organization, Qualification and Corporate Power. 9 2.2 Capitalization. 9 2.3 Authorization of Transaction. 10 2.4 Noncontravention. 10 2.5 Subsidiaries. 11 2.6 Financial Statements. 12 2.7 Absence of Certain Changes. 13 2.8 Undisclosed Liabilities 13 2.9 Tax Matters. 13 2.10 Assets. 16 2.11 Owned Real Property. 16 2.12 Real Property Leases. 16 2.13 Contracts. 17 2.14 Accounts Receivable. 18 2.15 Powers of Attorney. 18 -i- 2.16 Insurance. 19 2.17 Litigation. 19 2.18 Employees. 19 2.19 Employee Benefits. 20 2.20 Environmental Matters. 23 2.21 Legal Compliance. 24 2.22 Customers and Suppliers. 24 2.23 Permits. 24 2.24 Certain Business Relationships With Affiliates. 24 2.25 Brokers’ Fees. 25 2.26 Books and Records. 25 2.27 Intellectual Property. 25 2.28 Disclosure. 26 2.29 Duty to Make Inquiry. 26 2.30 Board Actions. 26 ARTICLE III - REPRESENTATIONS AND WARRANTIES OF THE PARENT AND THE ACQUISITION SUBSIDIARY 26 3.1 Organization, Qualification and Corporate Power. 27 3.2 Capitalization. 27 3.3 Authorization of Transaction. 28 3.4 Noncontravention. 28 3.5 Subsidiaries. 29 3.6 Exchange Act Reports. 30 3.7 Compliance with Laws. 30 3.8 Financial Statements. 31 3.9 Absence of Certain Changes. 31 3.10 Litigation. 31 3.11 Undisclosed Liabilities. 32 3.12 Tax Matters. 32 3.13 Assets. 33 3.14 Owned Real Property. 34 3.15 Real Property Leases. 34 3.16 Contracts. 34 -ii- 3.17 Accounts Receivable. 36 3.18 Powers of Attorney. 36 3.19 Insurance 36 3.20 Warranties. 37 3.21 Employees. 37 3.22 Employee Benefits. 37 3.23 Environmental Matters. 39 3.24 Permits. 40 3.25 Certain Business Relationships With Affiliates. 40 3.26 Tax-Free Reorganization. 41 3.27 Split-Off. 42 3.28 Brokers’ Fees 42 3.29 Disclosure. 42 3.30 Interested Party Transactions. 43 3.31 Duty to Make Inquiry. 43 3.32 Accountants. 43 3.33 Minute Books. 44 3.34 Board Action. 44 ARTICLE IV - COVENANTS 44 4.1 Closing Efforts. 44 4.2 Governmental and Third-Party Notices and Consents. 44 4.3 Current Report. 45 4.4 Operation of Company’s Business. 45 4.5 Access to Company Information. 46 4.6 Operation of Parent’s Business. 47 4.7 Access to Parent Information. 49 4.8 Expenses. 49 4.9 Indemnification. 50 4.10 Listing of Merger Shares. 50 4.11 Name Change. 50 4.12 Split-Off. 50 4.13 Stock Option Plan. 50 4.14 Information Provided to Company Stockholders. 51 -iii- 4.16 No Shorting. 51 4.17 Plan of Reorganization. 52 ARTICLE V - CONDITIONS TO CONSUMMATION OF MERGER 52 5.1 Conditions to Each Party’s Obligations. 52 5.2 Conditions to Obligations of the Parent and the Acquisition Corp. 52 5.3 Conditions to Obligations of the Company. 54 ARTICLE VI - INTENTIONALLY OMITTED ARTICLE VII - DEFINITIONS 61 ARTICLE VIII - TERMINATION 64 8.1 Termination by Mutual Agreement. 64 8.2 Termination for Failure to Close. 64 8.3 Termination by Operation of Law. 64 8.5 Effect of Termination or Default; Remedies. 65 8.6 Remedies; Specific Performance. 65 ARTICLE IX - MISCELLANEOUS 66 9.1 Press Releases and Announcements. 66 9.2 No Third Party Beneficiaries. 66 9.3 Entire Agreement. 66 9.4 Succession and Assignment. 66 9.5 Counterparts and Facsimile Signature. 66 9.6 Headings. 67 9.7 Notices. 67 9.8 Governing Law. 68 9.9 Amendments and Waivers. 68 9.10 Severability. 68 9.11 Submission to Jurisdiction. 68 9.12 Construction. 69 -iv- AGREEMENT AND PLAN OF MERGER AND REORGANIZATION AGREEMENT AND PLAN OF MERGER (this 'Agreement'), dated as ofFebruary 12,2009, by and among Confederate Motors, Inc. (formerly known as French Peak Resources Inc.) a Delaware corporation (the 'Parent'), Confederate Acquisition Corp., a Delaware corporation ('Acquisition Corp.') and Confederate Motor Company, Inc., a Louisiana corporation (the 'Company'). The Parent, the Acquisition Corp. and the Company are each a 'Party' and referred to collectively herein as the 'Parties.' WHEREAS, this Agreement contemplates a merger of the Acquisition Corp. with and into the Company, with the Company remaining as the surviving entity after the merger (the 'Merger'), whereby the stockholders of the Company will receive common stock of the Parent in exchange for their shares of capital stock of the Company; WHEREAS, simultaneously with the closing of the Merger, the Parent shall complete a private placement of a minimum (the 'Minimum Amount') of 1,050,000 shares of the Parent’s common stock, par value $0.001 per share (the 'Parent Common Stock') and a maximum (the 'Maximum Amount') of 1,716,667 shares of Parent Common Stock (the 'Private Placement Offering') at the purchase price of $1.50 per share (the 'PPO Price') (it being understood that the conversion into Units at the closing of the Merger of up to $225,000 outstanding principal under certain bridge notes shall be counted toward the Minimum Amount and the Maximum Amount); WHEREAS, contemporaneously with the closing of the Merger, the Parent intends to split-off its wholly owned subsidiary, French Peak Acquisition Corp., a Delaware corporation ('FPAC'), through the sale of all of the outstanding capital stock of FPAC (the 'Split-Off') upon the terms and conditions of a split-off agreement by and among Parent, Ruth Shepley (the 'Buyer'), the Company and FPAC, substantially in the form of Exhibit A attached hereto (the 'Split-Off Agreement'); WHEREAS, contemporaneously with the closing of the Merger, the Parent intends to obtain stockholder approval to amend its Certificate of Incorporation to (a) increase its authorized capital stock to 225,000,000 shares of which 200,000,000 will be designated Parent Common Stock and 25,000,000 will be designated preferred stock, (b) effect a reverse split such that 1 share of Parent Common Stock will be issued for every 3.167420814 shares of Parent Common Stock issued and outstanding immediately prior to filing of the amendment (the 'Reverse Split') and , (c) change its name to Confederate Motors, Inc.; and -1- WHEREAS, the Parent, the Acquisition Corp., and the Company desire that the Merger qualify as a 'reorganization' under Section 368(a) of the Internal Revenue Code of 1986, as amended (the 'Code'). NOW, THEREFORE, in consideration of the representations, warranties and covenants herein contained, and for other good and valuable consideration the receipt, adequacy and sufficiency of which are hereby acknowledged, the Parties hereto, intending legally to be bound, agree as follows: ARTICLE I - THE MERGER 1.1The Merger. Upon and subject to the terms and conditions of this Agreement, the Acquisition Corp. shall merge with and into the Company at the Effective Time (as defined below). From and after the Effective Time, the separate corporate existence of the Acquisition Corp. shall cease and the Company shall continue as the surviving corporation in the Merger (the 'Surviving Corporation'). The 'Effective Time' shall be the later to occur of (i) the time at which the Company files a certificate of merger (the 'Louisiana Certificate') or other appropriate documents prepared and executed in accordance with the relevant provisions of the Business Corporation Law of Louisiana, as amended (the 'BCL') with the Secretary of State of the State of Louisiana and (ii) the time at which a certificate of merger (the 'Delaware Certificate') prepared and executed in accordance with Section 252(c) of the Delaware General Corporation Law (the 'GCL') is filed with the Secretary of State of Delaware. The Merger shall have the effects set forth in Section 259 of the GCL and as set forth in Section 12:115 of the BCL. 1.2The Closing. The closing of the transactions contemplated by this Agreement (the 'Closing') shall take place at the offices of the Company in Birmingham, Alabama commencing at 10:00 a.m. local time on the date hereof, or, if all of the conditions to the obligations of the Parties to consummate the transactions contemplated hereby have not been satisfied or waived by such date, on such mutually agreeable later date as soon as practicable (and in any event not later than three (3) business days) after the satisfaction or waiver of all conditions (excluding the delivery of any documents to be delivered at the Closing by any of the Parties) set forth in Article V hereof (the 'Closing Date'). 1.3Actions at the Closing.At the Closing: (a)the Company shall deliver to the Parent and the Acquisition Corp. the various certificates, instruments and documents referred to in Section 5.2; -2- (b)the Parent and the Acquisition Corp. shall deliver to the Company the various certificates, instruments and documents referred to in Section 5.3; (c)the Surviving Corporation shall file the Delaware Certificate with the Secretary of State of the State of Delaware and with the Louisiana Certificate with the Secretary of State of the State of Louisiana; (e)the parent shall deliver to the Company (i) evidence that the Parent’s Board of Directors shall consist of five individuals, (ii) the resignations of all individuals who served as directors and/or officers of the Parent immediately prior to the Closing Date, which resignations shall be effective as of the Closing Date, (iii) evidence of the appointment of five directors to serve immediately upon the Closing Date, three of whom shall have been designated by H. Matthew Chambers, CEO of the Company, who shall also serve without standing for re-election as Chairman of the Board for a period of five years beginning at the Closing Date, (iv) evidence of the Chairman’s right to appoint a majority of Directors for the same period of five years, and (v) evidence of the appointment of such executive officers of the Parent to serve immediately upon the Closing Date as shall have been designated by the Company. As used herein, the 'Company Stockholders' means, collectively, the stockholders of record of the Company immediately prior to the Effective Time. 1.4Additional Actions.
